720 S.E.2d 15 (2012)
In the Matter of DISTRICT COURT ADMINISTRATIVE ORDER.
No. 216PA11-1.
Supreme Court of North Carolina.
January 26, 2012.
Jonathan M. David, District Attorney, for David, Jon.
Jerry A. Jolly, Judge, for Jolly, Jerry A. (Hon.).
Coy E. Brewer, Fayetteville, for Jolly, Jerry A. (Hon.).
Isaac T. Avery, Raleigh, for David, Jon.
The following order has been entered on the motion filed on the 29th of August 2011 by Appellee to Dismiss:
"Motion Denied by order of the Court in conference, this the 26th of January 2012."
PARKER, C.J., MARTIN, J. and TIMMONS-GOODSON, J. Recused.